Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-9 recite a system, Claims 10-18 recite a computer program product, and Claims 19-20 recite a method and therefore fall into a statutory category.

	Additionally the examiner interpreted that the computer program product and method perform the functions of the system of claim 1 for examination purposes. 

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a system/method/computer program product for managing requests for domain name registrations, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity.

In the present case concepts directed toward managing commercial interactions (such as business relations (the management of processing requests for domain name registrations). The abstract idea portion of the claims is as follows:

The scope of  (Claim 1): [one or more computer processors; a memory; a network communication device]; and [an analysis module stored in the memory], executable by [the one or more computer processors], and configured to perform the steps of:), (Claim 10 [a non-transitory computer- readable storage medium] having computer-executable instructions for causing [a computer processor] to perform the steps of:) receiving a (Claim 19 , via [one or more computer processor],) brand submission from a brand custodian, the brand submission comprising a brand identifier, wherein the brand custodian is an owner of the brand identifier; validating  (Claim 19 , via [ the one or more computer processor],) the brand submission; in response to validating the brand submission, storing (Claim 19 , via [the one or more computer processor],) a brand validation record in a brand database, the brand validation record comprising the brand identifier; receiving (Claim 19 , via [ the one or more computer processor],) a request for registration of a domain name from a requesting entity, wherein the requesting entity is an entity other than the brand custodian; comparing (Claim 19 , via [ the one or more computer processor],) the request for registration of the domain name to the brand identifier, wherein comparing the request for registration comprises deploying defined search criteria, wherein the search criteria further comprises defined rules for determining whether a request for registration of a domain name comprises or imitates a brand identifier; in response to comparing the request for registration of the domain name to the brand identifier, determining (Claim 19 , via [the one or more computer processor],) that the request for registration of the domain name comprises the brand identifier or an imitation of the brand identifier; in response to determining that the request for registration of the domain name comprises the brand identifier or the imitation of the brand identifier, transmitting (Claim 19 , via [the one or more computer processors],) a notification to the brand custodian; receiving (Claim 19 , via [the one or more computer processors]) a response to the notification from the brand custodian; and based on receiving the response to the notification from the brand custodian, rejecting or approving (Claim 19 , via [the one or more computer processors]) the request for registration of the domain name, wherein approving the request for registration of the domain name comprises registering the domain name and rejecting the request for registration of the domain name automatically triggers transmitting a notification of the rejection to the requesting entity, where the portions not bracketed recite the abstract idea.

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in certain methods of organizing human activity, such as managing commercial interactions, (such as business relations) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole system/method/computer program product for managing domain name requests, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: receiving information (receiving a (Claim 19 , via [one or more computer processor],) brand submission from a brand custodian, the brand submission comprising a brand identifier, wherein the brand custodian is an owner of the brand identifier; receiving (Claim 19 , via [the one or more computer processor],) a request for registration of a domain name from a requesting entity, wherein the requesting entity is an entity other than the brand custodian; receiving a response to the notification from the brand custodian), processing information validating  (Claim 19 , via [the one or more computer processor],) the brand submission; comparing (Claim 19 , via [the one or more computer processor],) the request for registration of the domain name to the brand identifier, wherein comparing the request for registration comprises deploying defined search criteria, wherein the search criteria further comprises defined rules for determining whether a request for registration of a domain name comprises or imitates a brand identifier;; in response to comparing the request for registration of the domain name to the brand identifier, determining (Claim 19 , via [the one or more computer processor],) that the request for registration of the domain name comprises the brand identifier or an imitation of the brand identifier; in response to determining that the request for registration of the domain name comprises the brand identifier or the imitation of the brand identifier; and based on receiving the response to the notification from the brand custodian, rejecting or approving (Claim 19 , via [the one or more computer processors] the request for registration of the domain name, wherein approving the request for registration of the domain name comprises registering the domain name and rejecting the request for registration of the domain name automatically triggers transmitting a notification of the rejection to the requesting entity) storing information in response to validating the brand submission, storing (Claim 19 , via [the one or more computer processor],) a brand validation record in a brand database, the brand validation record comprising the brand identifier), and transmitting information, transmitting (Claim 19 , via [the one or more computer processors],) a notification to the brand custodian).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

One or more computer processors. (See paragraphs 3, 26, 54, 57 15, 17, 49 and 58 of the Specification)
A memory. (See paragraphs 3, 25-27, 51, and 55 of the Specification)
A network communication device. (See paragraphs 3 and 24-26 of the Specification)
An analysis module. (See paragraphs 3, 9, and 28 of the Specification)
A brand database. (See paragraphs 1, 3, 28, and 41-42 of the Specification)
A non-transitory computer-readable storage medium. (See paragraphs 51-52 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system, method, and computer program product that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a 

Dependent claims 2-9, 11-18, and 20 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-9, 11-18, and 20 are also non-statutory subject matter.

Dependent claims 2 and 11 further limit the abstract idea by introducing the limitation wherein the response comprises an approval from the brand custodian. Specifying that the response is an approval is narrowing the field of use to a particular response and does not add significantly more to the claim. Therefore, dependent claims 2 and 11 are also non-statutory subject matter.

Dependent claims 3 and 12 further limit the abstract idea by introducing the limitation wherein the request for registration of the domain name is approved in response to receiving the approval from the brand custodian. Generally linking the abstract idea to a generic computing environment capable of processing information (approving the request when the response is an approval) does not integrate the abstract idea into a practical application and does not add significantly more to the claim. Therefore, dependent claims 3 and 12 are also non-statutory subject matter.

Dependent claims 4 and 13 further limit the abstract idea by introducing the limitation wherein the response comprises a rejection from the brand custodian. Specifying that the response is a rejection is narrowing the field of use to a particular response and does not add significantly more to the claim. Therefore, dependent claims 4 and 13 are also non-statutory subject matter.

Dependent claims 5 and 14 further limit the abstract idea by introducing the limitation wherein the request for registration of the domain name is rejected in response to receiving the rejection from the brand custodian. Generally linking the abstract idea to a generic computing environment capable of processing information (rejecting the request when the response is a rejection) does not integrate the abstract idea into a practical application and does not add significantly more to the claim. Therefore, dependent claims 5 and 14 are also non-statutory subject matter.

Dependent claims 6 and 15 further limit the abstract idea by introducing the limitation wherein validating the brand submission is based on analyzing documentary evidence provided by the brand custodian. Generally linking the abstract idea to a generic computing environment capable of processing information (validating the brand submission based on analyzing documentary evidence) does not integrate the abstract idea into a practical application and does not add significantly more to the claim. Therefore, dependent claims 6 and 15 are also non-statutory subject matter.

wherein validating the brand submission comprises determining that the brand custodian uses the brand identifier. Generally linking the abstract idea to a generic computing environment capable of processing information (validating the brand submission by determining that the brand custodian uses the brand identifier) does not integrate the abstract idea into a practical application and does not add significantly more to the claim. Therefore, dependent claims 7 and 16 are also non-statutory subject matter.

Dependent claims 8 and 17 further limit the abstract idea by introducing the limitation wherein validating the brand submission comprises determining that the brand custodian owns the brand identifier. Generally linking the abstract idea to a generic computing environment capable of processing information (validating the brand submission by determining that the brand custodian owns the brand identifier) does not integrate the abstract idea into a practical application and does not add significantly more to the claim. Therefore, dependent claims 8 and 17 are also non-statutory subject matter.

Dependent claims 9, 18, and 20 further limit the abstract idea by introducing the limitation (Claim 9) wherein the analysis module is further configured to perform the steps of: (Claim 18 wherein the non-transitory computer-readable storage medium has computer-executable instructions for causing the computer processor to perform the steps of:  receiving a  subsequent request for registration of a domain name for a distinct domain name; wherein the subsequent request for registration is submitted by either the same requesting entity or a different registration entity; comparing the subsequent request for registration of the domain name to the brand identifier; in response to comparing the subsequent request for registration of the domain name to the brand identifier, determining that the subsequent request for registration of the domain name does not comprises or imitate the brand identifier; and in response to determining that the subsequent request for registration of the domain name does not comprise or imitate the brand identifier, approving the subsequent request for registration of the domain name. Generally linking the abstract idea to a generic computing environment capable of processing information ( comparing the subsequent request for registration of the domain name to the brand identifier; in response to comparing the subsequent request for registration of the domain name to the brand identifier, determining that the subsequent request for registration of the domain name does not comprises or imitate the brand identifier; and in response to determining that the subsequent request for registration of the domain name does not comprise or imitate the brand identifier, approving the subsequent request for registration of the domain name.) and receiving information (receiving a  subsequent request for registration of a domain name for a distinct domain name; wherein the subsequent request for registration is submitted by either the same requesting entity or a different registration entity) does not integrate the abstract idea into a practical application and does not add significantly more to the claim. Therefore, dependent claims 9, 18, and 20 are also non-statutory subject matter.

	In conclusion, the claims are directed to the abstract idea of managing requests for domain name registrations, therefore it falls under the Certain Methods of Organizing Human Activity (such as managing commercial interactions, such as business relations) grouping of 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20180351910) in view of Stahura et al. (US 20140283106).
Referring to claims 1, 10, and 19,

The Examiner finds, because the party that is the brand custodian is comprises is non- functional descriptive material that does not alter the steps of receiving a brand submission, validating the brand submission, storing a brand validation record, receiving a request for registration of a domain name from a requesting entity other than the brand custodian, comparing the request for registration to the brand identifier included in the brand submission using defined search criteria, determining that the request for registration comprises or imitates the brand identifier, in response to the determination transmitting a notification to the brand custodian, receiving a response to the notification from the brand custodian, and either rejecting or approving the request for registration based on the response from the brand custodian, where approving the request comprises registering the domain name and rejecting the request for registration comprises transmitting a notification of the rejection to the requesting entity does not patentably distinguish the claim over the prior art. The particular type of party that is the brand custodian does not result in a technical benefit over using a delegated party to act as the brand custodian on behalf of the owner. 

The particular party that is the brand custodian is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the particular party that is the brand custodian and how this affects the process of managing a domain name registration request other than who is performing the actions as the brand custodian. Applicant does not recite or show how the particular party that is a brand custodian affects the process of managing a domain name registration request. (See paragraph 17).” The function of managing domain name registration requests would be performed the same regardless of the particular party that is the brand custodian whether, this a owner or a delegated third party, as the process would be performed in the same manner regardless of the specific type of information in the message, as it is based on the type of secondary participant type not the content of the message. As such, the specific party that is the brand custodian constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]"). For examination purposes the examiner is interpreting that the brand custodian either is an owner of the brand identifier or is a third party authorized by the owner to manage, maintain, and/or use a particular brand identifier.

Zhou, which is directed to processing domain name transactions, discloses: 

(Claim 1) one or more computer processors; (Zhou paragraph 31 disclosing FIG. 1 illustrates components 100 to remotely process domain name transactions for a domain name registry 102 in accordance with an example embodiment. A component herein typically comprises a computing device having at least one processor, a memory and communication capabilities and is typically configured via software executable by the at least one processor to perform certain functions and/or provide certain features.)

 (Claim 1) a memory; (Zhou paragraph 31 disclosing FIG. 1 illustrates components 100 to remotely process domain name transactions for a domain name registry 102 in accordance with an example embodiment. A component herein typically comprises a computing device having at least one processor, a memory and communication capabilities and is typically configured via software executable by the at least one processor to perform certain functions and/or provide certain features.)

(Claim 1) a network communication device; (Zhou paragraph 31 disclosing FIG. 1 illustrates components 100 to remotely process domain name transactions for a domain name registry 102 in accordance with an example embodiment. A component herein typically comprises a computing device having at least one processor, a memory and communication capabilities and is typically configured via software executable by the at least one processor to perform certain functions and/or provide certain features.)

(Claim 1) and an analysis module stored in the memory, executable by the one or more computer processors, and configured to perform the steps of: (Zhou paragraph 31 disclosing FIG. 1 illustrates components 100 to remotely process domain name transactions for a domain name registry 102 in accordance with an example embodiment. A component herein typically comprises a computing device having at least one processor, a memory and communication capabilities and is typically configured via software executable by the at least one processor to perform certain functions and/or provide certain features.)

(Claim 10) the computer program product comprising a non-transitory computer- readable storage medium having computer-executable instructions for causing a computer processor to perform the steps of: (Zhou paragraph 31 disclosing FIG. 1 illustrates components 100 to remotely process domain name transactions for a domain name registry 102 in accordance with an example embodiment. A component herein typically comprises a computing device having at least one processor, a memory and communication capabilities and is typically configured via software executable by the at least one processor to perform certain functions and/or provide certain features.)

transmitting (Claim 19, via [the one or more computer processors],) a notification to the brand custodian, wherein the brand custodian is an owner of the brand identifier;; (Zhou paragraph 62 disclosing on a new domain name transaction, state manager 122 may publish a message that a domain name has been added to data store 112 so that verification service 130 may receive such a message and perform domain name verification with third party verification service 110.)

 receiving (Claim 19 via the one or more computer processors) a response to the notification from the brand custodian; (Zhou paragraph 62 disclosing On a new domain name transaction, state manager 122 may publish a message that a domain name has been added to data store 112 so that verification service 130 may receive such a message and perform domain name verification with third party verification service 110. A verification result approving or disapproving the domain name is received and stored to data store 112. No reasons may be supplied when a domain name is not approved. A message with the verification result is published to state manager 122 (e.g. via registrant/domain restful Web service 126) to lock or unlock the domain name in data store 112 and domain name registry 102 as may be applicable.)

 and based on receiving the response to the notification from the brand custodian, rejecting or approving (Claim 19 via the one or more computer processors) the domain name registration request wherein approving the request for registration of the domain name comprises registering the domain name and rejecting the request for registration of the domain name automatically triggers transmitting a notification of the rejection to the requesting entity  (Zhou paragraphs 38-39 disclosing the RPP 104 may be configured to receive and respond to a request for a domain name transaction between a request initiator and the remotely located domain name registry system, communicating the request to the remotely located domain name registry and returning a response to the request initiator. Zhou paragraph 49 disclosing communications related to the transaction processing may be communicated to domain name registry 102, for example, to control access to/operability of a domain name in response to the verification processing. Domain name registry 102 is also coupled to connector component 132 via a second connector component 136 and message filter 138, for example to communicate messages to trigger processing of a domain name transaction. Zhou paragraph 62 disclosing on a new domain name transaction, state manager 122 may publish a message that a domain name has been added to data store 112 so that verification service 130 may receive such a message and perform domain name verification with third party verification service 110. A verification result approving or disapproving the domain name is received and stored to data store 112. No reasons may be supplied when a domain name is not approved. A message with the verification result is published to state manager 122 (e.g. via registrant/domain restful Web service 126) to lock or unlock the domain name in data store 112 and domain name registry 102 as may be applicable. See also Zhou paragraph 73)

Zhou does not explicitly disclose receiving (Claim 19 via the one or more computer processor) a brand submission from a brand custodian, the brand submission comprising a brand identifier; in response to validating the brand submission, storing (Claim 19 via one or more computer processor) a brand validation record in a brand database, the brand validation record comprising the brand identifier; receiving (Claim 19 , via [ the one or more computer processor],) a request for registration of a domain name from a requesting entity, wherein the requesting entity is an entity other than the brand custodian; comparing (Claim 19 , via [ the one or more computer processor],) the request for registration of the domain name to the brand identifier, wherein comparing the request for registration comprises deploying defined search criteria, wherein the search criteria further comprises defined rules for determining whether a request for registration of a domain name comprises or imitates a brand identifier via rules; in response to comparing the request for registration of the domain name to the brand identifier, determining (Claim 19 , via [the one or more computer processor],) that the request for registration of the domain name comprises the brand identifier or an imitation of the brand identifier; in response to determining that the request for registration of the domain name comprises the brand identifier or the imitation of the brand identifier.

However Stahura, which is directed to a facility for preventing or protecting against the registration of domain names that exactly match, contain, or are similar to a mark, teaches

receiving (Claim 19 via the one or more computer processor) a brand submission from a brand custodian, the brand submission comprising a brand identifier;(Stahura paragraph 10 teaching a facility comprising systems and methods for preventing or protecting against the registration of domain names that exactly match, contain (e.g, partially match), or are similar to a mark is provided. The facility maintains a data structure, herein referred to as a Domain Protected Marks List (“DPML”), for recording strings that an entity (e.g., an individual, company, or other organization) has an interest in protecting, such as a domain name that contains or is similar to a mark owned or held by the entity. The facility is part of a DPML system configured to prevent or protect against the registration of domain names that exactly match, contain (e.g., partially match), or are similar to a mark by entities that do not hold the mark (or similar marks). For example, Acme Corporation may have a trademark related to the term “acme.” Additionally, Acme Corporation may have registered “acme.com,” “acme-corp.com,” and other domain names that Acme Corporation uses to serve one or more websites or to send and receive email, for example. Acme Corporation, however, may have no interest in serving, or having others serve, websites under other TLDs via domain names that include the term “acme,” such as “acme.blog,” “acme.app,” “acme.book,” “acme-corp.web,” and so on. The facility allows Acme Corporation to record strings, such as “acme” or “acme-corp,” in a DPML and uses these recorded strings to block or prevent others from registering domain names that include those strings. Thus, if an entity, that does not also hold a mark such as “acme” or “acme-corp,” attempts to register “acme.biz,” “acme.school,” “acme-sucks.biz,” “acme-corp-sucks.info,” “acme-corp.web,” and so on, the facility can prevent the entity from registering these domain names based on Acme Corporation's previously-recorded entries (“acme” and “acme-corp”) in the DPML even if the domain names are not registered with a domain name registry. In other words, in response to requests to register a domain name that includes a string recorded in the domain protected marks list, the facility can prevent registration of that domain name. In this manner, a mark holder can prevent or protect against the registration of domain names—across multiple TLDs—that match, include, or are similar to the mark holder's mark with a single request to the DPML system, thereby saving the mark holder substantial time.)

 	validating (Claim 19 via the one or more computer processor) the brand submission; (In some embodiments, the facility may use mark data or mark information provided by a trusted mark registry to verify or authenticate an entity requesting to add an entry to the DPML, or it may validate or authenticate the entity itself by, for example, requiring secure or tamper-resistant authentication information, etc. For example, the facility may query a trademark office, such as the United States Patent and Trademark Office or the European Union's Office for Harmonization in the Internal Market, to determine whether the requesting entity actually owns a trademark that matches (e.g., exactly or partially) a string that the requesting entity wishes to add to the DPML, and the facility may perform other checks (potentially offline checks) to validate that the requesting entity is actually the entity they claim to be.)

in response to validating the brand submission, storing (Claim 19 via one or more computer processor) a brand validation record in a brand database, the brand validation record comprising the brand identifier; (Stahura paragraph 10 teaching a facility comprising systems and methods for preventing or protecting against the registration of domain names that exactly match, contain (e.g, partially match), or are similar to a mark is provided. The facility maintains a data structure, herein referred to as a Domain Protected Marks List (“DPML”), for recording strings that an entity (e.g., an individual, company, or other organization) has an interest in protecting, such as a domain name that contains or is similar to a mark owned or held by the entity. The facility is part of a DPML system configured to prevent or protect against the registration of domain names that exactly match, contain (e.g., partially match), or are similar to a mark by entities that do not hold the mark (or similar marks). For example, Acme Corporation may have a trademark related to the term “acme.” Additionally, Acme Corporation may have registered “acme.com,” “acme-corp.com,” and other domain names that Acme Corporation uses to serve one or more websites or to send and receive email, for example. Acme Corporation, however, may have no interest in serving, or having others serve, websites under other TLDs via domain names that include the term “acme,” such as “acme.blog,” “acme.app,” “acme.book,” “acme-corp.web,” and so on. The facility allows Acme Corporation to record strings, such as “acme” or “acme-corp,” in a DPML and uses these recorded strings to block or prevent others from registering domain names that include those strings. Thus, if an entity, that does not also hold a mark such as “acme” or “acme-corp,” attempts to register “acme.biz,” “acme.school,” “acme-sucks.biz,” “acme-corp-sucks.info,” “acme-corp.web,” and so on, the facility can prevent the entity from registering these domain names based on Acme Corporation's previously-recorded entries (“acme” and “acme-corp”) in the DPML even if the domain names are not registered with a domain name registry. In other words, in response to requests to register a domain name that includes a string recorded in the domain protected marks list, the facility can prevent registration of that domain name. In this manner, a mark holder can prevent or protect against the registration of domain names—across multiple TLDs—that match, include, or are similar to the mark holder's mark with a single request to the DPML system, thereby saving the mark holder substantial time. Stahura paragraph 16 teaching Domain name registrar computers 140 process domain name registration requests, DPML requests, etc. Mark registry computers 130 maintain information about registered marks, verify or authenticate mark holders, and provide signed data that can be used to authenticate mark holders. Domain name registry computers 110 maintain databases of currently-registered domain names within one or more TLDs and process domain name registration and DPML requests. Applicant computers 150 submit, for example, domain name registration requests and/or DPML requests on behalf of an entity or domain name applicant. Facility 120 comprises an add string component 121, a bypass component 122, a generate token component 123, a register component 124, a data store 125, and a DPML 126. Add string component 121 is invoked to add an entry (and corresponding string) to a DPML data structure. See also Stahura paragraph 21)

receiving (Claim 19 , via [ the one or more computer processor],) a request for registration of a domain name from a requesting entity, wherein the requesting entity is an entity other than the brand custodian; (Stahura paragraph 10 teaching thus, if an entity, that does not also hold a mark such as “acme” or “acme-corp,” attempts to register “acme.biz,” “acme.school,” “acme-sucks.biz,” “acme-corp-sucks.info,” “acme-corp.web,” and so on, the facility can prevent the entity from registering these domain names based on Acme Corporation's previously-recorded entries (“acme” and “acme-corp”) in the DPML even if the domain names are not registered with a domain name registry. In other words, in response to requests to register a domain name that includes a string recorded in the domain protected marks list, the facility can prevent registration of that domain name.  14 As another example, if the entity requesting registration also owns a trademark related to a string in the DPML, the facility may allow the requesting entity to override the DPML. For example, two parties may own the same mark in different jurisdictions or in different mark classifications. As another example, Delta Air Lines, Inc. and Masco Corporation each own trademarks related to the word “Delta.” Thus, each may be interested in registering and/or protecting against the registration of domain names that include the word “Delta.” If Delta Air Lines has recorded “Delta” in the DPML, the facility may allow Masco, upon proving that it owns or has rights in a mark related to “Delta” and is requesting registration of a domain name having a portion that exactly matches “Delta” (not case-sensitive) such as delta.faucets or delta.water, to override the DPML and register the domain name.)

comparing (Claim 19 , via [ the one or more computer processor],) the request for registration of the domain name to the brand identifier, wherein comparing the request for registration comprises deploying defined search criteria, wherein the search criteria further comprises defined rules for determining whether a request for registration of a domain name comprises or imitates a brand identifier;  (Stahura paragraph 10 teaching thus, if an entity, that does not also hold a mark such as “acme” or “acme-corp,” attempts to register “acme.biz,” “acme.school,” “acme-sucks.biz,” “acme-corp-sucks.info,” “acme-corp.web,” and so on, the facility can prevent the entity from registering these domain names based on Acme Corporation's previously-recorded entries (“acme” and “acme-corp”) in the DPML even if the domain names are not registered with a domain name registry. Stahura paragraph 13 teaching to protect these domain names against registration, the facility provides a bypass mechanism through which entities may take advantage of the DPML even if they do not own a mark that at least partially matches the string (or strings) they wish to protect. To take advantage of the bypass mechanism, a party can submit a request for a DPML authorization token, the request including mark data (e.g., an SMD file) and a string or set of strings. For each string, the facility determines, based on the mark data, whether the string is similar enough to a protected mark or is likely to be easily confused with the mark or otherwise harm the mark holder. For example, the facility may calculate a distance (e.g., Levenshtein distance) between the string and a domain label specified in an SMD. 21 In decision block 220, if the received string matches (e.g., partially or exactly) a string associated with or included with the mark data (e.g., domain labels), then the component continues at block 235, else the component continues at block 225. For example, if the received string is “acme” and the mark data includes the string “acme” (an exact match) or “acme-sucks” (a non-exact match), sometimes referred to as a “contains match,” then the component may continue at block 235. If, however, the received string is “accme” or “akme” and the mark data only identifies the string “acme,” then the component may continue at block 225. In some embodiments, decision block 220 may require an exact match while in other embodiments decision block 220 may permit exact or partial matches. Stahura paragraph 24 teaching the register component is invoked to authorize registration of a domain name based on a DPML. In block 510, the component receives a domain name, such as “acme.web,” that a requesting entity is attempting to register. In decision block 520, if the domain name is already registered or otherwise reserved, then the component completes without registration of the domain name, else the component continues at decision block 530. In decision block 530, if the domain name is a premium domain name, then the component continues at block 590 to authorize registration of the domain name and then completes, else the component continues at decision block 540. In decision block 540, if the domain name matches an entry in the DPML, then the component continues at decision block 550, else the component continues at decision block 590 to authorize registration of the domain name and then completes.)

in response to comparing the request for registration of the domain name to the brand identifier, determining (Claim 19 , via [the one or more computer processor],) that the request for registration of the domain name comprises the brand identifier or an imitation of the brand identifier; (Stahura paragraph 10 teaching thus, if an entity, that does not also hold a mark such as “acme” or “acme-corp,” attempts to register “acme.biz,” “acme.school,” “acme-sucks.biz,” “acme-corp-sucks.info,” “acme-corp.web,” and so on, the facility can prevent the entity from registering these domain names based on Acme Corporation's previously-recorded entries (“acme” and “acme-corp”) in the DPML even if the domain names are not registered with a domain name registry.) Stahura paragraph 24 teaching the register component is invoked to authorize registration of a domain name based on a DPML. In block 510, the component receives a domain name, such as “acme.web,” that a requesting entity is attempting to register. In decision block 520, if the domain name is already registered or otherwise reserved, then the component completes without registration of the domain name, else the component continues at decision block 530. In decision block 530, if the domain name is a premium domain name, then the component continues at block 590 to authorize registration of the domain name and then completes, else the component continues at decision block 540. In decision block 540, if the domain name matches an entry in the DPML, then the component continues at decision block 550, else the component continues at decision block 590 to authorize registration of the domain name and then completes.)

in response to determining that the request for registration of the domain name comprises the brand identifier or the imitation of the brand identifier, (Stahura paragraph 10 teaching thus, if an entity, that does not also hold a mark such as “acme” or “acme-corp,” attempts to register “acme.biz,” “acme.school,” “acme-sucks.biz,” “acme-corp-sucks.info,” “acme-corp.web,” and so on, the facility can prevent the entity from registering these domain names based on Acme Corporation's previously-recorded entries (“acme” and “acme-corp”) in the DPML even if the domain names are not registered with a domain name registry. Stahura paragraph 11 teaching in some embodiments, each entry in the DPML comprises a “prefix string,” a “mark string,” and a “suffix string” and the facility is configured to allow mark holders with marks that match the “mark string” to record corresponding entries in the DPML. Subsequent attempts to register domain names that begin with the prefix string, contain the mark string, and end in the suffix string can be blocked based on the DPML. For example, Acme Corporation may record an entry in the DPML comprising “acme” as the “mark string,” “-sucks” as the suffix string, and a blank prefix string (concatenated together the resulting string is therefore “acme-sucks”). Attempts to register second level domain names in a participating TLD that exactly match “acme-sucks” (e.g., “acme-sucks.shoe” or “acme-sucks.app”) can be blocked based on Acme's recorded entry in the DPML. Stahura paragraph 24 teaching the register component is invoked to authorize registration of a domain name based on a DPML. In block 510, the component receives a domain name, such as “acme.web,” that a requesting entity is attempting to register. In decision block 520, if the domain name is already registered or otherwise reserved, then the component completes without registration of the domain name, else the component continues at decision block 530. In decision block 530, if the domain name is a premium domain name, then the component continues at block 590 to authorize registration of the domain name and then completes, else the component continues at decision block 540. In decision block 540, if the domain name matches an entry in the DPML, then the component continues at decision block 550, else the component continues at decision block 590 to authorize registration of the domain name and then completes. Stahura paragraph 26 teaching moreover, domain name registries may query the shadow registry (via standard interfaces, such as EPP, and so on) to identify blocked domain names, to make entries in the DPML, to determine whether a request to register a domain should be authorized or denied, and so on.)

 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the inventions disclosed in Zhou and Stahura as the inventions are directed to the same field of endeavor of domain name management.

Therefore it would have obvious to one of ordinary skill in the art to incorporate the invention disclosed in Zhou in view of Stahura to incorporate receiving (Claim 19 via the one or more computer processor) a brand submission from a brand custodian, the brand submission comprising a brand identifier; in response to validating the brand submission, storing (Claim 19 via one or more computer processor) a brand validation record in a brand database, the brand validation record comprising the brand identifier; receiving (Claim 19 , via [ the one or more computer processor],) a request for registration of a domain name from a requesting entity, wherein the requesting entity is an entity other than the brand custodian; comparing (Claim 19 , via [ the one or more computer processor],) the request for registration of the domain name to the brand identifier, wherein comparing the request for registration further comprises employing defined search criteria via rules; in response to comparing the request for registration of the domain name to the brand identifier, determining (Claim 19 , via [the one or more computer processor],) that the request for registration of the domain name comprises the brand identifier or an imitation of the brand identifier; in response to determining that the request for registration of the domain name comprises the brand identifier or the imitation of the brand identifier with the motivation of further developing the domain name processing that may be subject to restrictions requiring verification (Zhou paragraph 4) to further incorporate enabling entities to record strings that they wish to protect, preventing or protecting against the registrations of domain names, that are similar or are an exact match of the recorded string, and validate the submission of the desired recorded string for subsequent use. (Stahura paragraph 10)

 Referring to claims 2 and 11,

Zhou further discloses, wherein the response comprises an approval from the brand custodian.  (Zhou paragraph 62 disclosing on a new domain name transaction, state manager 122 may publish a message that a domain name has been added to data store 112 so that verification service 130 may receive such a message and perform domain name verification with third party verification service 110. A verification result approving or disapproving the domain name is received and stored to data store 112.)

Referring to claims 3 and 12,

Zhou further discloses, wherein the request for registration of the domain name is approved in response to receiving the approval from the brand custodian. ((Zhou paragraph 62 disclosing on a new domain name transaction, state manager 122 may publish a message that a domain name has been added to data store 112 so that verification service 130 may receive such a message and perform domain name verification with third party verification service 110. A verification result approving or disapproving the domain name is received and stored to data store 112. No reasons may be supplied when a domain name is not approved. A message with the verification result is published to state manager 122 (e.g. via registrant/domain restful Web service 126) to lock or unlock the domain name in data store 112 and domain name registry 102 as may be applicable.)

Referring to claims 4 and 13,

Zhou further discloses, wherein the response comprises a rejection from the brand custodian.  (Zhou paragraph 62 disclosing on a new domain name transaction, state manager 122 may publish a message that a domain name has been added to data store 112 so that verification service 130 may receive such a message and perform domain name verification with third party verification service 110. A verification result approving or disapproving the domain name is received and stored to data store 112.)

Referring to claims 5 and 14,

Zhou further discloses, wherein the request for registration of the domain name is rejected in response to receiving the rejection from the brand custodian. ((Zhou paragraph 62 disclosing on a new domain name transaction, state manager 122 may publish a message that a domain name has been added to data store 112 so that verification service 130 may receive such a message and perform domain name verification with third party verification service 110. A verification result approving or disapproving the domain name is received and stored to data store 112. No reasons may be supplied when a domain name is not approved. A message with the verification result is published to state manager 122 (e.g. via registrant/domain restful Web service 126) to lock or unlock the domain name in data store 112 and domain name registry 102 as may be applicable.)

Referring to claims 6 and 15,

Zhou further discloses:

wherein validating the brand submission is based on analyzing documentary evidence provided by the brand custodian.  (Zhou paragraph 44 disclosing that for a domain name transaction the platform requests identifying information from the registrant to verify registrant information. The registrant may provide copies of identity papers, corporate documents, registrations, certificates etc. for this processing. Zhou paragraph 51 discussing the data store contains information about domain name registrants and their domains such data may include the state of domains under management, the associated registers and registrants, proof of identity documentation, domain name, and identity verification state. Zhou paragraph 54 disclosing that domain name and domain name entity data verification components are initialized to process a transaction such as adding a new domain name. Zhou paragraph 56 disclosing that after a domain name transaction is initialized for an unverified contact the registrant may provide the necessary fact and/or evidence to enable the system perform the verification.)

Referring to claims 7 and 16,

Stahura further teaches wherein validating the brand submission comprises determining that the brand custodian uses the brand identifier. (Stahura paragraph 12 teaching in some embodiments, the facility may use mark data or mark information provided by a trusted mark registry to verify or authenticate an entity requesting to add an entry to the DPML, or it may validate or authenticate the entity itself by, for example, requiring secure or tamper-resistant authentication information, etc. For example, the facility may query a trademark office, such as the United States Patent and Trademark Office or the European Union's Office for Harmonization in the Internal Market, to determine whether the requesting entity actually owns a trademark that matches (e.g., exactly or partially) a string that the requesting entity wishes to add to the DPML, and the facility may perform other checks (potentially offline checks) to validate that the requesting entity is actually the entity they claim to be. As another example, the facility may receive, in conjunction with the request, a Signed Mark Data (“SMD”) file provided by a mark clearinghouse or mark registry, such as ICANN's Trademark Clearinghouse. ICANN's Trademark Clearinghouse was established to assist with authentication and verification of trademark owners or holders and their marks. A trademark holder may submit trademark data to the Trademark Clearinghouse and, if the Trademark Clearinghouse verifies that the submitter owns the trademark and the submitter is who they purport to be, receive from the Trademark Clearinghouse a digitally signed SMD file. The SMD file specifies, among other things (such as whether the mark is or is not an “in-use” mark), a number of domain labels, each domain label including a corresponding string for which the trademark owner may have an interest in registering as a domain name within one or more TLDs. For example, an SMD file for BARNES AND NOBLE may include domain labels corresponding to: “barnesandnoble,” “barnes-noble,” “barnes-and-noble,” “barnesnoble,” and so on. Additional information regarding ICANN's Trademark Clearinghouse can be found at http://newgtlds.icann.org/en/about/trademark-clearinghouse. Mark data provided by a trusted entity allows the facility to more easily verify and authenticate mark owners and their marks in order to add an entry to or otherwise update the DPML (e.g., by renewing or removing a DPML entry). In some embodiments, the DPML system may maintain its own mark registry as a list of marks and associated information, such as who owns the mark, where the mark is in use and/or registered, status of the mark, and so on.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Zhou in view of Stahura to incorporate wherein validating the brand submission comprises determining that the brand custodian uses the brand identifier with the motivation of incorporating authentication information such as trademark usage to determine whether a string should be recorded for use in subsequent requests for domain name registrations. (Stahura paragraph 12)

Referring to claims 8 and 17,

Stahura further teaches wherein validating the brand submission comprises determining that the brand custodian owns the brand identifier. (Stahura paragraph 12 teaching n some embodiments, the facility may use mark data or mark information provided by a trusted mark registry to verify or authenticate an entity requesting to add an entry to the DPML, or it may validate or authenticate the entity itself by, for example, requiring secure or tamper-resistant authentication information, etc. For example, the facility may query a trademark office, such as the United States Patent and Trademark Office or the European Union's Office for Harmonization in the Internal Market, to determine whether the requesting entity actually owns a trademark that matches (e.g., exactly or partially) a string that the requesting entity wishes to add to the DPML, and the facility may perform other checks (potentially offline checks) to validate that the requesting entity is actually the entity they claim to be. As another example, the facility may receive, in conjunction with the request, a Signed Mark Data (“SMD”) file provided by a mark clearinghouse or mark registry, such as ICANN's Trademark Clearinghouse. ICANN's Trademark Clearinghouse was established to assist with authentication and verification of trademark owners or holders and their marks. A trademark holder may submit trademark data to the Trademark Clearinghouse and, if the Trademark Clearinghouse verifies that the submitter owns the trademark and the submitter is who they purport to be, receive from the Trademark Clearinghouse a digitally signed SMD file. The SMD file specifies, among other things (such as whether the mark is or is not an “in-use” mark), a number of domain labels, each domain label including a corresponding string for which the trademark owner may have an interest in registering as a domain name within one or more TLDs. For example, an SMD file for BARNES AND NOBLE may include domain labels corresponding to: “barnesandnoble,” “barnes-noble,” “barnes-and-noble,” “barnesnoble,” and so on. Additional information regarding ICANN's Trademark Clearinghouse can be found at http://newgtlds.icann.org/en/about/trademark-clearinghouse. Mark data provided by a trusted entity allows the facility to more easily verify and authenticate mark owners and their marks in order to add an entry to or otherwise update the DPML (e.g., by renewing or removing a DPML entry). In some embodiments, the DPML system may maintain its own mark registry as a list of marks and associated information, such as who owns the mark, where the mark is in use and/or registered, status of the mark, and so on.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Zhou in view of Stahura to incorporate wherein validating the brand submission comprises determining that the brand custodian owns the brand identifier with the motivation of incorporating authentication information such as trademark ownership to determine whether a string should be recorded for use in subsequent requests for domain name registrations. (Stahura paragraph 12)

Referring to claims 9, 18, and 20,

Zhou further discloses, (Claim 9) wherein the analysis module is further configured to perform the steps: (Claim 18) wherein the non-transitory computer-readable storage medium has computer-executable instructions for causing the computer processor to perform the steps of:  (Zhou paragraph 31 disclosing FIG. 1 illustrates components 100 to remotely process domain name transactions for a domain name registry 102 in accordance with an example embodiment. A component herein typically comprises a computing device having at least one processor, a memory and communication capabilities and is typically configured via software executable by the at least one processor to perform certain functions and/or provide certain features.)

Zhou does not explicitly disclose receiving a  subsequent request for registration of a domain name for a distinct domain name; wherein the subsequent request for registration is submitted by either the same requesting entity or a different registration entity; comparing the subsequent request for registration of the domain name to the brand identifier; in response to comparing the subsequent request for registration of the domain name to the brand identifier, determining that the subsequent request for registration of the domain name does not comprises or imitate the brand identifier; and in response to determining that the subsequent request for registration of the domain name does not comprise or imitate the brand identifier, approving the subsequent request for registration of the domain name.

However Stahura further teaches,

receiving a  subsequent request for registration of a domain name for a distinct domain name; (Stahura paragraph 10 teaching in other words, in response to requests to register a domain name that includes a string recorded in the domain protected marks list, the facility can prevent registration of that domain name. In this manner, a mark holder can prevent or protect against the registration of domain names—across multiple TLDs—that match, include, or are similar to the mark holder's mark with a single request to the DPML system, thereby saving the mark holder substantial time. The examiner is interpreting that one or more requests for domain name registration requests are received.) 

wherein the subsequent request for registration is submitted by either the same requesting entity or a different registration entity; (Stahura paragraph 10 teaching in other words, in response to requests to register a domain name that includes a string recorded in the domain protected marks list, the facility can prevent registration of that domain name. In this manner, a mark holder can prevent or protect against the registration of domain names—across multiple TLDs—that match, include, or are similar to the mark holder's mark with a single request to the DPML system, thereby saving the mark holder substantial time. Stahura paragraph 14 teaching in some embodiments, the facility may allow an entity to register a domain name even though the DPML includes an entry specifying a string corresponding to the domain name (i.e., a string that matches the sub-domain of the domain name). In other words, the facility provides a mechanism for overriding the DPML in certain cases. For example, if the requesting entity also recorded the string in the DPML, the facility may allow the entity to “override” the DPML entry and register a corresponding domain name.  If Delta Air Lines has recorded “Delta” in the DPML, the facility may allow Masco, upon proving that it owns or has rights in a mark related to “Delta” and is requesting registration of a domain name having a portion that exactly matches “Delta” (not case-sensitive) such as delta.faucets or delta.water, to override the DPML and register the domain name. Stahura paragraph 16 teaching applicant computers 150 submit, for example, domain name registration requests and/or DPML requests on behalf of an entity or domain name applicant.)

comparing the subsequent request for registration of the domain name to the brand identifier; (Stahura paragraph 24 teaching the register component is invoked to authorize registration of a domain name based on a DPML. In block 510, the component receives a domain name, such as “acme.web,” that a requesting entity is attempting to register. In decision block 520, if the domain name is already registered or otherwise reserved, then the component completes without registration of the domain name, else the component continues at decision block 530. In decision block 530, if the domain name is a premium domain name, then the component continues at block 590 to authorize registration of the domain name and then completes, else the component continues at decision block 540. In decision block 540, if the domain name matches an entry in the DPML, then the component continues at decision block 550, else the component continues at decision block 590 to authorize registration of the domain name and then completes.)

in response to comparing the subsequent request for registration of the domain name to the brand identifier, determining that the subsequent request for registration of the domain name does not comprises or imitate the brand identifier; (Stahura paragraph 24 teaching the register component is invoked to authorize registration of a domain name based on a DPML. In block 510, the component receives a domain name, such as “acme.web,” that a requesting entity is attempting to register. In decision block 520, if the domain name is already registered or otherwise reserved, then the component completes without registration of the domain name, else the component continues at decision block 530. In decision block 530, if the domain name is a premium domain name, then the component continues at block 590 to authorize registration of the domain name and then completes, else the component continues at decision block 540. In decision block 540, if the domain name matches an entry in the DPML, then the component continues at decision block 550, else the component continues at decision block 590 to authorize registration of the domain name and then completes. )

 and in response to determining that the subsequent request for registration of the domain name does not comprise or imitate the brand identifier, approving the subsequent request for registration of the domain name. (Stahura paragraph 24 teaching the register component is invoked to authorize registration of a domain name based on a DPML. In block 510, the component receives a domain name, such as “acme.web,” that a requesting entity is attempting to register. In decision block 520, if the domain name is already registered or otherwise reserved, then the component completes without registration of the domain name, else the component continues at decision block 530. In decision block 530, if the domain name is a premium domain name, then the component continues at block 590 to authorize registration of the domain name and then completes, else the component continues at decision block 540. In decision block 540, if the domain name matches an entry in the DPML, then the component continues at decision block 550, else the component continues at decision block 590 to authorize registration of the domain name and then completes.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Zhou in view of Stahura to incorporate receiving a  subsequent request for registration of a domain name for a distinct domain name; wherein the subsequent request for registration is submitted by either the same requesting entity or a different registration entity; comparing the subsequent request for registration of the domain name to the brand identifier; in response to comparing the subsequent request for registration of the domain name to the brand identifier, determining that the subsequent request for registration of the domain name does not comprises or imitate the brand identifier; and in response to determining that the subsequent request for registration of the domain name does not comprise or imitate the brand identifier, approving the subsequent request for registration of the domain name with the motivation of authorizing the registration of a domain name when the requested registration of domain name does not match any recorded entries. (Stahura paragraph 24)
Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered

Applicant’s amendments and arguments, on pages 9-10 of Remarks, with regards to the 101 rejection are unpersuasive. Applicant asserts the claim elements as a whole go well beyond organizing human activity and the combination of steps are in a non-conventional way to proactively detect and remediate requests for registration of domain names that may be invalid such that the invention is integrated into a practical application. Applicant asserts that the pending claims provide a non-conventional and non-generic solution to address an Internet-centric problem of preventing the registration of invalid domain names that is significantly more than the alleged abstract idea of certain methods of organizing human activities.
The examiner respectfully disagrees. With regards to Applicant’s argument that the pending claims are directed a non-conventional and non-generic solution, the examiner first notes that "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). Additionally the examiner respectfully disagrees because the additional computing elements recited in the claims are merely informing the reader to apply the abstract idea in a generic computing environment capable of transmitting, receiving, storing and processing information as discussed in the 101 rejection above and therefore are not directed to a specific and directed implementation.

Applicant’s assertion that the invention is directed an internet-centric problem and therefore is integrated into a practical application is not persuasive. The examiner cites MPEP 2106.04 (d) that states considerations involved in the determination of whether a judicial exception is integrated into a practical application includes an improvement in the functioning of a computer, or an improvement to other technology or technical field, implementing the judicial exception or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The examiner additionally cites MPEP 2106.05(a),that states that improvements to a functioning of a computer or to any other technology or technical field is a consideration by the examiner to search for a technological solution to a technological problem. In present application, the pending claims result in the reduction of resources such as time, effort, money, and the like, for reactively identifying and remediating invalid domain names, through proactively detecting and remediating domain name registration requests. (See paragraph 19). These resources reduced are human resources and do not result in a technical improvement to the domain name registration process. The pending claims are directed at their broadest reasonable interpretation to the concept of managing registrations applied in a specific environment (domain name registrations) that does not result in a technical improvement of any technology. The pending claims notify and allow for a brand custodian to make a decision regarding the approval of a requesting entity’s registration request for a domain name that imitates or comprises a stored monitored brand identifier (that is submitted by the brand custodian and subsequently validated and stored), based on the determination using a defined search criteria, and based on the brand custodian’s response to the notification to either approve the request for registration or to transmit a notification to the requesting entity informing them of the rejected request. Therefore as presently claimed by applicant the claims are interpreted to be recited at a high-level of generality and are generally linking the invention to a generic computing environment that is capable of transmitting, receiving, storing and processing information as discussed in the 101 rejection above and therefore are not viewed as a technical improvement to the domain name registration process, or directed to implementing the judicial exception or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claims, or directed to a specific and directed implementation, or using the judicial exception in a meaningful manner beyond generally linking the use of the judicial exception to a particular technological environment. Therefore the examiner has maintained the 101 rejection.
Applicant’s amendments and arguments, on pages 10-12 of the Remarks, with regards to the art rejections are unpersuasive.  Applicant’s arguments are directed to that the cited art of record fails to disclose wherein the brand custodian is an owner of the brand identifier; in response to determining that the request for registration of the domain name comprises the brand identifier or the imitation of the brand identifier or the imitation of the brand identifier, transmitting a notification to the brand custodian, receiving a response to the notification from the brand custodian; and based on receiving the response to the notification from the brand custodian; and based on receiving the response to the notification from the brand custodian, rejecting or approving the request for registration of the domain name. Applicant’s arguments in particular asserts that Zhou fails to disclose that the brand custodian is an owner of the brand identifier and that Zhou only discloses a verification service and third party verification service is configured to receive proof of and verify identify information, which is unrelated to transmitting a notification to a brand custodian in response to determination that a request for registration of a domain name comprises a brand identifier or an imitation of the brand identifier. The examiner respectfully disagrees, first the particular type of party that is a brand custodian is non-functional descriptive material that does not have a technical effect on the process of managing a domain name registration request as discussed above in the art rejections and therefore Zhou is still applicable with regards to the particular brand custodian. The examiner next notes that the rejection is based on the combination of Zhou and Stahura where Stahura is cited for the purposes of deploying defined search criteria to make the determination of whether or not a requested registration imitates or comprises a stored brand identifier and in response to the determination makes a decision on how to proceed with respect to the disputed limitations. This is in conjunction with Zhou which enables a verification service to receive a message regarding a requested registration, to process the requested registration (make a determination whether or not the verification is approved, such as via interfacing with a third party service as discussed by Applicant), and subsequently provides the state manager a message in the form of verification result (approving or disapproving the domain name) which is used in the determination of whether to approve or deny registration of the requested domain name, which in view of the broadest reasonable interpretation of the claims reads on the disputed limitations, as discussed in the art rejections. Therefore the examiner respectfully disagrees and has maintained the 103 rejection.

The examiner notes how the system may be operated by a domain name registrar or operated by another entity to communicate with the registrar to facilitate the invention. (See specification paragraphs 21-22 and 30 and Figure 1 of the drawings) The examiner recommends to consider incorporating subject matter regarding the particular configuration of the invention such as how the system interfaces with the associated registrar or is operated by the registrar and the interactions involving the system, registrar, requesting entity system, and brand custodian system(s) to facilitate the execution of the invention. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Li et al. (US 20180287997) – directed to managing top-level domain names using consortium blockchain. 

Mohammed et al. (US 20050203875) – directed to providing notifications for domain registration changes.

Gardos et al. (US 20060248190) – directed to managing Internet addressing, such as registration and modification of domain names, addresses and their associated records.

Mann et al. (US 20010039543) – directed to generating and facilitating registration and transfer of available domain names.

Hollenbeck et al. (US 20050102354) – directed to processing a domain name registration operation in a shared registration system.

Blinn et al. (US 20180176165) – directed to a third party messaging system for monitoring and managing domain names and websites.

King et al. (US 20090240812) – directed to domain name acquisition and management.

Schneider (US Patent No. 7,188,138) – directed to resource identifier registration.

Slaunwhite et al. (US 20180103008) – directed to registry domain name management.

Gould (US 20180343230) – directed to a domain name system using a pool management service.

Ruiz (US 20100287484) – directed to systems and methods that are used by the domain name registrars for notifying their customers.

Gould et al. (US 20180309719) – creating a new domain, such as a top-level domain or a second-level domain, make use of a Domain Manager that enables a user to enter data that is necessary or optional to implement the creation of a new domain. 

Kaliski, Jr. et al. (US 20180302366) – directed to facilitating registration of an internet domain name with the domain name system.

Pandya et al. (US 20170366501) – directed to domain name service information propagation.

Gould et al. (US 20180063078) – directed to performing and requesting registry operations using reseller profiles. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689